Citation Nr: 0500707	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-28 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




ATTORNEY FOR THE BOARD

R. Coppola






INTRODUCTION

The veteran served on active duty for 23 years, nine months, 
and three days.  He separated from active service in August 
1969.  He died in September 1997; the appellant has been 
recognized as the veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision issued by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in Manila, the Republic of the Philippines.  

Appellant initially requested a personal hearing at the RO in 
her September 2003 substantive appeal.  She withdrew her 
personal hearing request in November 2003.  



REMAND

The veteran's service records show he served in the United 
States Navy during his entire active military career.  His DD 
Form 214 shows he was awarded the Vietnam Service Medal.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  

Service in Vietnam includes service in the waters offshore, 
or service in other locations if the conditions of service 
involve duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) 
(2004).  

If a veteran was exposed to an herbicide agent during 
service, lung cancer shall be service-connected provided that 
the rebuttable presumption provisions are satisfied.  
38 C.F.R. § 3.309(e) (2004).  

The veteran died in September 1997 at the age of 72.  The 
cause of death was certified as chronic obstructive pulmonary 
disease.  The antecedent cause was bronchial asthma and the 
underlying cause was lung cancer.  

As the veteran received the Vietnam Service Medal and died in 
part from lung cancer, VA must determine whether the veteran 
had duty or visitation in Vietnam.  The veteran's service 
personnel records are not associated with the claims folder.  

In light of the foregoing, the case must be remanded for the 
following actions:

1.  The RO should obtain the veteran's 
service personnel records in an attempt 
to determine whether the veteran had duty 
or visitation in Vietnam during service.  
Following receipt of the service 
personnel records, if additional 
development is required, the RO should 
proceed accordingly.  

2.  After conducting any additional 
indicated development, the RO should 
again review the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate 
consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VAMC.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals







